In an action to recover on a promissory note brought by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the defendant appeals from a judgment of the Supreme Court, Nassau County (Shifrin, R.), dated September 14, 2000, which, af*741ter a nonjury trial, is in favor of the plaintiff and against her in the principal sum of $24,077.15.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly awarded judgment to the plaintiff. The plaintiff established a prima facie case by submitting proof of the note and the defendant’s default (see J.L.B. Equities v Mind Over Money, 261 AD2d 510; RVC Assoc. v Farkas, 261 AD2d 383; Bella Food Corp. v Luigi’s Italian Deli, 243 AD2d 592; Colonial Commercial Corp. v Breskel Assoc., 238 AD2d 539). The defendant failed to establish the affirmative defense of fraud in the inducement (see Arbisser v Gelbelman, 286 AD2d 693, 694; National Union Fire Ins. Co. of Pittsburgh, Pa. v Christopher Assoc., 257 AD2d 1, 9; Parkway Woods v Petco Enters., 201 AD2d 713; Dunkin’ Donuts v HWT Assoc., 181 AD2d 711).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. O’Brien, J.P., Friedmann, H. Miller and Crane, JJ., concur.